Wagner, Judge,
delivered the opinion of the court.
In this case there is nothing embodied in 'the bill of exceptions that raises any question for the determination of this court. The instructions given for the plaintiffs are left out and none of the matters relied on for a defense are inserted.'
There is what purports to be a transcript of the proceedings of the insurance company appended, but it is not made a part of the record, and we cannot notice it.
The judgment is affirmed :
the other judges concur.